UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JEAN OLIVER,

                                  Plaintiff,
             -v-                                              Civ. No. 1:15-CV-444
                                                                    (BKS/DJS)
NEW YORK STATE POLICE, et al.,

                                  Defendants.


APPEARANCES:                                           OF COUNSEL:

JEAN OLIVER
Plaintiff, Pro Se
2 South Shore Drive
Elma, NY 14059

HARRIS, BEACH LAW FIRM                                 DANIEL J. MOORE, ESQ.
Attorneys for State Police Defendants
99 Garnsey Road
Pittsford, NY 14534

GLEASON DUNN WALSH & O’SHEA                            LISA F. JOSLIN, ESQ.
Attorney for Defendant McKee
40 Beaver Street
Albany, NY 12207


DANIEL J. STEWART
United States Magistrate Judge


                                        ORDER

      In accordance with the Court’s January 14, 2019 Order, Dkt. No. 188, counsel for the

New York State Police Defendants has provided to Chambers certain additional personnel
complaints and investigations that had been requested by Plaintiff. The in camera review

of those complaints and investigations revealed that some of them contain information that

may be relevant to Plaintiff’s claims, or Defendants’ defenses. Accordingly, the following

documents that were submitted for review on January 28, 2019 shall be provided to Plaintiff:

       Bates #       13349, 13377, 13386, 13423, 13435, 13450-55, 13630, 13662, 13672-
                     90, 13691-93, 13706-07, 13854-55, 13870-72 (with names of the two
                     fifteen year old girls redacted), 14315-16, 14342-45, 14642, 14646, &
                     14660-61.

       Plaintiff and Defendants have entered into a Stipulation and Protective Order to

maintain the confidentiality of certain documents produced in discovery. Dkt. No. 91. The

documents identified above shall be classified as “Confidential,” provided to Plaintiff, and

maintained in accordance with the dictates of that Protective Order.

       The Court directs that Defendants’ Counsel immediately retrieve from the Court’s

Courtroom Deputy, Maria Blunt, the complaint files at issue.

IT IS SO ORDERED.


Date: February 12, 2019
      Albany, New York
